UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 12b-25 NOTIFICATION OF LATE FILING (Check One): [] Form 10-K [] Form 20-F [] Form 11-K [X ] Form 10-Q [] Form N-SAR For Period Ended:July 31, 2009 [] Transition Report on Form 10-K [] Transition Report on Form 20-F [] Transition Report on Form 11-K [] Transition Report on Form 10-Q [] Transition Report on Form N-SAR For the Transitional Period Ended: Read Instruction (on back page) Before Preparing Form. Please Print or Type Nothing in this form shall be construed to imply that the Commission has verified any information contained herein. If the notification relates to a portion of the filing checked above, identify the Item(s) to which the notification relates: PART I - REGISTRANT INFORMATION UPSNAP, INC. Full Name of Registrant Former Name if Applicable c/o Duratech Group Inc. 2920 9th Avenue North Address of Principal Executive Office (Street and Number) Lethbridge, Alberta, Canada T1H 5E4 City, State and Zip Code PART II - RULES 12b-25(b) AND (c) If the subject report could not be filed without unreasonable effort or expense and the registrant seeks relief pursuant to Rule 12b-25(b), the following should be completed. (Check box if appropriate) | (a)The reasons described in reasonable detail in Part III of this form |could not be eliminated without unreasonable effort or expense; | (b)The subject annual report, semi-annual report, transition report on |Form 10-K, Form 20-F, 11-K or Form N-SAR, or portion thereof, will be |filed on or before the fifteenth calendar day following the [X]|prescribed due date; or the subject quarterly report of transition |report on Form 10-Q, or portion thereof will be filed on or before |the fifth calendar day following the prescribed due date; and | (c)The accountant's statement or other exhibit required by Rule |12b-25(c) has been attached if applicable. PART III - NARRATIVE State below in reasonable detail the reasons why Forms 10-K, 20-F, 11-K, 10-Q, N-SAR, or the transition report or portion thereof, could not be filed within the prescribed time period. UpSnap, Inc. (the “Company”) is still awaiting its reviewed financial statements from its independent auditor in order to prepare Form 10-Q. For the foregoing reason, the Company requires additional time in order to prepare and file its quarterly report on Form 10-Q for the quarter ended July 31, 2009. The Company does not expect significant changes in its results of operations and earnings from the corresponding period ended July 31, 2008. (Attach Extra Sheets if Needed) PART IV - OTHER INFORMATION Name and telephone number of person to contact in regard to this notification. Richard A. von Gnechten Chief Financial Officer 704 341-5800 (Name) (Area Code)(Telephone Number) Have all other periodic reports required under Section 13 or 15(d) of the Securities Exchange Act of 1934 or Section 30 of the Investment Company Act of 1940 during the preceding 12 months or for such shorter period that the registrant was required to file such report(s) been filed? If answer is no, identify report(s).[X] Yes [] No Is it anticipated that any significant change in results of operations from the corresponding period for the last fiscal year will be reflected by the earnings statements to be included in the subject report or portion thereof?[] Yes [X] No If so, attach an explanation of the anticipated change, both narratively and quantitatively, and, if appropriate, state the reasons why a reasonable estimate of the results cannot be made. 2 UpSnap, Inc. (Name of Registrant as Specified in Charter) has caused this notification to be signed on its behalf by the undersigned hereunto duly authorized. Date:September 14, 2009 By: /s/Richard A. von Gnechten Richard A. von Gnechten Chief Financial Officer 3
